
	

114 S2836 IS: Protecting Families with Disabilities Act of 2016
U.S. Senate
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2836
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2016
			Mr. Franken (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To clarify the application of spousal impoverishment protections for recipients of home and
			 community-based services under Medicaid.
	
	
		1.Short title
 This Act may be cited as the Protecting Families with Disabilities Act of 2016.
		2.Clarification regarding application of Medicaid spousal impoverishment protections to recipients of
			 home and community-based services
 (a)In generalSection 2404 of the Patient Protection and Affordable Care Act (42 U.S.C. 1396r–5 note) is amended— (1)by striking During and inserting the following:
					
 (a)In generalDuring; and (2)by adding at the end the following:
					
 (b)Rule of constructionDuring the period in which subsection (a) is in effect, nothing in subsection (a) or section 1924 of the Social Security Act (42 U.S.C. 1396r–5) shall be construed as prohibiting a State that, as of January 1, 2014, had a home and community-based waiver approved under section 1915(c) of such Act (42 U.S.C. 1396n(c)) under which the State disregarded the income and assets of the individual’s spouse in determining the initial and ongoing financial eligibility of an individual for services provided under such home and community-based waiver in place of the spousal impoverishment provisions applied under such section 1924, from continuing to disregard the individual’s spousal income and assets for purposes of making such determinations while such waiver remains in effect.
						.
 (b)Effective dateThe amendment made by subsection (a) shall take effect as if enacted on January 1, 2014.  